DETAILED ACTION
Response to Amendment
Applicant's amendment filed March 31st, 2022 have been entered. Claim 1 has been amended. Claims 16-19 have been added.
The Section 102/103 rejections and double patenting rejections made in the Office action mailed December 2nd, 2022 have been withdrawn due to Applicant’s amendment and the Examiner’s amendment as recited below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael Stern on April 18th, 2022.

The application has been amended as follows: 
1.	An apparatus comprising:
	a flexible first film having an extent in both a longitudinal direction and a transverse direction;
	a second film at least partially interfacing the first film and having an extent in both the longitudinal and the transverse direction
	a first plurality of curvature arresting features disposed between the first film and the second film, wherein the first plurality of curvature arresting features have an extent in both the transverse direction and the longitudinal direction and extend from a surface of the first film, and wherein at least some of the first plurality of curvature arresting features are spaced apart from one another by a gap when the first film is not subject to an applied bending force or is subject to the applied bending force below a predetermined magnitude in one or both of the transverse direction and the longitudinal direction, and wherein the at least some adjacent ones of the first plurality of curvature arresting features contact one another to arrest a curvature of the first film in one or both of the transverse direction and the longitudinal direction when the applied bending force is at or above the predetermined magnitude;
	a first plurality of interlocking devices attached to or integral with the first film; and
	a second plurality of interlocking devices attached to or integral with the second film;
	wherein the first plurality of interlocking devices are configured to engage the second plurality of interlocking devices, and wherein when the first plurality of interlocking devices engage the second plurality of interlocking devices, movement of the first film from the second film in one of the transverse direction and the longitudinal direction is prevented while movement of the first film relative to the second film in the other of the transverse direction and the longitudinal direction is possible
	wherein at least one and are optically clear.

15.	The apparatus of claim 1, wherein the first plurality of curvature arresting features also form parts of the first plurality of interlocking devices.

16.	 An apparatus comprising:
	a flexible first film having an extent in both a longitudinal direction and a transverse direction;
	a second film at least partially interfacing the first film and having an extent in both the longitudinal and the transverse direction;
	a first plurality of curvature arresting features disposed between the first film and the second film, wherein the first plurality of curvature arresting features have an extent in both the transverse direction and the longitudinal direction and extend from a surface of the first film, and wherein at least some of the first plurality of curvature arresting features are spaced apart from one another by a gap when the first film is not subject to an applied bending force or is subject to the applied bending force below a predetermined magnitude in one or both of the transverse direction and the longitudinal direction, and wherein the at least some adjacent ones of the first plurality of curvature arresting features contact one another to arrest a curvature of the first film in one or both of the transverse direction and the longitudinal direction when the applied bending force is at or above the predetermined magnitude;
	a first plurality of interlocking devices attached to or integral with the first film;
	a second plurality of interlocking devices attached to or integral with the second film; and
	a coupling material, the coupling material having an overall refractive index that has an absolute difference less than or equal to 0.05 from a refractive index of at least one of the first plurality of interlocking devices or the second plurality of interlocking devices and the overall refractive index of the coupling material having an absolute difference less than or equal to 0.05 from a refractive index of the first plurality of curvature arresting features
	wherein first plurality of interlocking devices are configured to engage the second plurality of interlocking devices, and wherein when the first plurality of interlocking devices engage the second plurality of interlocking devices, movement of the first film from the second film in one of the transverse direction and the longitudinal direction is prevented while movement of the first film relative to the second film in the other of the transverse direction and the longitudinal direction is possible.

17-19. 	(Canceled)

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Although the capability to provide the shared feature of being optically clear (i.e. visible light transmission of at least 85% and a haze of less than at least 5%) AND/OR comprising a refractive index having an absolute difference from a coupling material within the claimed range of at least one of the first or second plurality of curvature arresting features and the first or second plurality of interlocking devices in combination with the other claimed features is believed to be within the grasp of one of ordinary skill in the art at the time of invention, the claimed invention is seen providing an nonobvious synergy being not motivated by the discovered prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been cited in the attached PTO-892. There are a couple of relevant references that were not published or filed before the first priority date (July 17th, 2017) but were filed in the intervening period between priority document filing dates.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 4th, 2022